Citation Nr: 1509288	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  08-30 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for a low back disability
prior to June 17, 2013.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1966 and from February 1985 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In October 2009 the Board remanded the issue of rating higher than 20 percent for a low back disability for further development.  In a May 2011 decision, the Board denied the issue.  The Veteran appealed the Board s decision to the United States Court of Appeals for Veterans Claims (Court).   In June 2012, the Court issued a memorandum decision, vacating and remanding the issue to the Board.  The appeal was returned to the Board for action consistent with the June 2012 memorandum decision.  

In a rating decision in July 2013, the Appeals Management Center (AMC) increased the Veteran's low back disability (recharacterized as intervertebral disc) syndrome to 40 percent effective June 17, 2013 and granted separate 20 percent evaluations for radiculopathy of the left lower extremity and radiculopathy of the right lower extremity, both effective June 17, 2013.  

In September 2013, the Board denied a rating in excess of 20 percent for a low back disability prior to June 17, 2013 and a rating in excess of 40 percent for a low back disability from June 17, 2013.  The Veteran appealed.  In October 2014 the Court issued a memorandum decision set aside that part of the Board's decision denying a disability rating higher than 20 percent for a low back disability, and Remanded the issue for further adjudication.  The appeal was returned to the Board for action consistent with the October 2014 memorandum decision.  

In the September 2013 decision, the Board determined that the record raised the issue of TDIU as part and parcel of the increased rating claim.  See Rice v Shinseki, 22 Vet App 447, 453 (2009).  The Board remanded the TDIU issue for further development.  

This case is part of the Veterans Benefits Management System.  Additional records are associated with the Virtual VA paperless claims processing system, to include VA medical records from 2010 to 2012.  Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2014 memorandum decision the Court noted that in its June 2012 memorandum decision, the issue was remanded because it was not possible to ascertain from the May 2010 medical examiner's opinion whether the back pain that the Veteran experienced with forward flexion and rotary flexion resulted in functional loss.  The May 2010 examination findings show that forward flexion was 50 degrees with pain at 10 degrees, and rotary flexion to 35 degrees bilaterally with pain at 25 degrees bilaterally.  Subsequently, the Veteran was afforded a VA examination in June 2013 and based on the examination report was assigned a 20 percent rating prior to June 17, 2013 and 40 percent thereafter.  The Court determined that while the June 2013 VA examination addressed the current level of severity of the Veteran's low back disability, this examination did not clarify the May 2010 examiner's findings as to whether the Veteran experienced functional loss due to the pain exhibited on forward flexion and rotary flexion as required by the Court's June 2012 memorandum decision.  It was noted that if the May 2010 examiner's measurement of pain at 10 degrees for forward flexion equated with forward flexion limited to 10 degrees or if there was functional impairment that reduced the forward flexion movement to 30 degrees or less, the Veteran would be entitled to a 40 percent disability rating prior to June 17, 2013.  

The Court instructed that "(t)o comply with the June 2012 Court remand, the Board may seek clarification from the 2010 VA examiner as to the findings for forward and rotary flexion; however, if clarification is not possible the Board should consider whether a retrospective medical examination is appropriate to evaluate" the Veteran's low back disability prior to June 17, 2013.  See Chotta v. Peake, 22 Vet.App. 80, 84-85 (2008) (holding that, in certain circumstances, VA's duty to assist may include providing the veteran with a retrospective medical opinion).

In order to comply with the Court's directives an addendum opinion is warranted to determine whether on the May 2010 VA examination the findings are indicative of functional impairment due to pain that reduced the forward flexion movement to 30 degrees or less.  

As for the issue of TDIU, the Veteran indicated that he stopped working in March 2007.  Thus the issue of a disability rating in excess of 20 percent for a low back disability prior to June 17, 2013 is inextricably intertwined with the issue of TDIU and therefore must be fully decided prior to adjudication of the Veteran's claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include relevant medical records associated with the Social Security Administration.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Obtain an addendum opinion from the examiner who conducted the May 2010 VA examination.  If this examiner is unavailable another appropriate examiner should be asked to review the claims folder and render the opinion.  

The examiner must do the following: 

a.) Review the May 2010 VA examination report and consider that during this examination the Veteran reported experiencing daily back pain and flare-ups with prolonged sitting, standing, walking, bending, lifting, and while performing yard work.  The Veteran reported that during flare-ups his forward flexion was limited to 45 degrees.

b.) Consider that on the May 2010 VA examination it was determined that forward flexion of the thoracolumbar spine was 50 degrees with pain at 10 degrees, posterior flexion was 10 degrees with pain at 10 degrees, lateral flexion was 10 degrees bilaterally with pain at 10 degrees bilaterally, and rotary flexion was 35 degrees bilaterally with pain at 25 degrees bilaterally.  

c.) Determine whether it is at least as likely as not (50 percent probability or greater) that the May 2010 examination's measurement of pain at 10 degrees for forward flexion equated with forward flexion limited to 10 degrees or if there was functional impairment that reduced the forward flexion movement to 30 degrees or less.  

The examiner is asked to provide a rationale for all opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

3. After completing the above actions and any other notification or development deemed necessary, the issue of a rating in excess of 20 percent for a low back disability prior to June 17, 2013.  The TDIU issue should be adjudicated, including consideration of whether to submit the TDIU claim to the Director of the Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b) if warranted.  If any claim remains denied, a Supplemental Statement of the Case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




